ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeal of --                                )
                                                 )
     Qwest Government Services, Inc.             )      ASBCA No. 61852
      d/b/a CenturyLink QGS                      )
                                                 )
     Under Contract No. GSOOT07NSD0040           )

     APPEARANCE FOR THE APPELLANT:                      Rocky J. Galloway, Esq.
                                                         Associate General Counsel

     APPEARANCES FOR THE GOVERNMENT:                    William E. Brazis, Jr., Esq.
                                                         DISA General Counsel
                                                        Colleen M. Eagan, Esq.
                                                        Vera A. Strebel, Esq.
                                                         Trial Attorneys
                                                         Defense Information Systems Agency
                                                         Scott Air Force Base, IL

I,                                  ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.
I           Dated: April 1, 2019
                                                     ./Isl:;:. .
                                                      RICHARD SHACKLEFORD
                                                      Administrative Judge
                                                      Vice Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 61852, Appeal of Qwest Government
     Services, Inc. d/b/a CenturyLink QGS, rendered in conformance with the Board's
     Charter.

           Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals